Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mike Bendel on 10/20/21.
The application has been amended as follows:
Claims 19 and 20 have been amended as annotated below:
Claims 19 and 20 have been amended as annotated below:
19. (Currently Amended) A safety cutting device, comprising: an elongate housing defining a sheath, the elongate housing having an anterior opening and a posterior opening, the elongate housing forming a cavity configured to receive a slidable insert; a cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and extended through the elongate housing to form a posterior activation mechanism, the slidable insert moveable within the elongate housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting, wherein the posterior activation mechanism is positioned posterior to the posterior opening and configured to be engaged by the user to move the slideable insert from the safe position to the exposed position, the posterior activation mechanism including a longitudinal post that extends at least 15 mm from the posterior opening and a rearward facing engagement surface at a posterior end of the post; a protective cover that extends from the posterior opening to a position posterior to the rearward facing engagement surface and covers the rearward facing engagement surface to thereby impedes accidental actuation of the posterior activation mechanism a biasing member biasing the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position; and a release button positioned on the elongate housing and providing a surface for actuation thereof, the release button configured to unlock the latch mechanism when actuated.

20. (Currently Amended) A safety cutting device, comprising: an elongate housing defining a sheath, the elongate housing having an anterior opening and forming a cavity, the cavity configured to receive a slidable insert and a handle with a posterior end; a cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and moveable within the elongate housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting by an activation mechanism positioned posterior to the handle, the activation mechanism comprising a rearward facing engagement surface; a protective cover that extends posterior to the posterior end of the handle and is configured to cover the rearward facing of the activation mechanism to thereby impede accidental actuation of the activation mechanism; a biasing member biasing the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position, the latch mechanism including a deflectable latch disposed on the slidable insert and being biased outward toward the elongate housing, wherein the deflectable latch is configured to engage with a portion of the elongate housing to lock the slidable insert in the exposed position; and a release mechanism positioned on the elongate housing and configured to unlock the latch mechanism, the release mechanism including a flange monolithically formed with the elongate housing and extending along a longitudinal direction, the flange being deflectable in a transverse direction, wherein the flange is configured to selectively engage with the deflectable latch to disengage the deflectable latch from the elongate housing and allow the slidable insert to move to the safe position.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a biasing member biasing the slidable insert to the safe position” in claim 1.
“release mechanism configured to unlock the latch mechanism” in claim 1.
“a biasing member biasing the slidable insert to the safe position” in claim 19.
“a biasing member biasing the slidable insert to the safe position” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Examiner notes that the limitation reading “a latch mechanism operable to lock the slidable” in Claim 1, is not being interpreted under 35 USC 112(f) since it is accompanied by the structure of a latch.   

Allowable Subject Matter
Claims 1-17 and 19-21 were previously allowed and continue to be allowed.
An IDS was submitted on 9/27/21 after the original notice of allowance was filed.  The prior art and related art was reviewed and the art does not change the status of the claims.  The Reasons for allowance stated in the Action dated on 07/13/21 remain valid and are reproduced below. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Brucart-Puig (USPGPUB 20110283840), Davis (USPN 4769912), and Honda (USPGPUB 2012/0073143) which teach various aspects of a retractable scalpel/cutter having the features as set forth in the claims and noted in the previous Office action mailed on 11/30/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the protective cover is rearward of the activation mechanism, and where the activation mechanism is rear/behind of a rearward opening of a handle housing portion.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 19, & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724